DETAILED ACTION
This Office Action is in response to the amendment filed on 03/21/2022.
Claims 1-20 are pending in the case.  Claims 1, 10 and 16 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 10 and 16 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Kodosky et al. (US 2003/0035010 A1) discloses a method and a device configured to present a graphical user interface (GUI) for designing an industrial automation system via a display (¶ 0111 and 0118); wherein the GUI comprises a first window and a second window (see Fig. 28B and ¶ 0018, 0022, 0410-0412); presenting a visualization representative of a plurality of objects within the second window (¶ 0157), wherein each object of the plurality of objects is represented by an icon and corresponds to a portion of computer code that corresponds to an operation of an industrial automation device (see ¶ 0157, 0010, 0012); receiving a first input indicative of a first selection of a first object of the plurality of objects, wherein the first object is represented by a first icon and corresponds to a first portion of computer code that corresponds to a first operation of a first industrial automation device (see ¶ 0157, 0012, 0158); presenting the first object in the first window in response to receiving the first input (see Figs. 28A-28B and ¶¶ 0157-0158); receiving a second input indicative of a second selection of a second object of the plurality of objects, wherein the second object is represented by a second icon and corresponds to a second portion of computer code that corresponds to a second operation of a second industrial automation device (see ¶ 0157-0158, 0012); presenting the second object in the first window in response to receiving the second input (see Figs. 28A-28B and ¶¶ 0157-0158); and generating a code file (see ¶ 0165; generate a configuration diagram representing a desired system) by: modifying the first portion of computer code to enable the first industrial automation device to operate in conjunction with the second industrial automation device (¶ 0106, 0158, 0412); modifying the second portion of computer code to enable the second industrial automation device to operate in conjunction with the first industrial automation device (¶ 0106, 0158, 0412); and combining the modified first portion of computer code and the modified second portion of computer code (see ¶ 0165, 0387). 
Nixon et al. (US 2007/0168060 A1) discloses a method and a device for presenting the first and second object in the first window in response to receiving the user inputs (see Fig. 3 and ¶ 0082-0083); generating a code file (see ¶ 0083, 0128-0129, 0131) by: modifying the first portion of computer code to enable the first industrial automation device to operate in conjunction with the second industrial automation device (¶ 0112); modifying the second portion of computer code to enable the second industrial automation device to operate in conjunction with the first industrial automation device (¶ 0112); combining the modified first portion of computer code and the modified second portion of computer code (¶ 0131). 
However, Kodosky et al., and Nixon et al., fail to clearly teach or fairly suggest the combination of following limitations: 
presenting a visualization representative of a plurality of objects within the second window, wherein each object of the plurality of objects is represented by an icon and corresponds to a portion of computer code that corresponds to an operation of an industrial automation device; 
receiving a first input indicative of a first selection of a first object of the plurality of objects, wherein the first object is represented by a first icon and corresponds to a first portion of computer code that corresponds to a first operation of a first industrial automation device; 
presenting the first object in the first window in response to receiving the first input; 
receiving a second input indicative of a second selection of a second object of the plurality of objects, wherein the second object is represented by a second icon and corresponds to a second portion of computer code that corresponds to a second operation of a second industrial automation device; 
presenting the second object in the first window in response to receiving the second input; and 
in response to receiving the second input, generating a code file by: 
automatically modifying the first portion of computer code to enable the first industrial automation device to operate in conjunction with the second industrial automation device; 
automatically modifying the second portion of computer code to enable the second industrial automation device to operate in conjunction with the first industrial2Serial No. 16/586,288 Amendment and Response toOffice Action Mailed December 20, 2021automation device; and 
combining the modified first portion of computer code and the modified second portion of computer code.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179